


110 HRES 1284 RH: Providing for consideration of the Senate

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 239
		110th CONGRESS
		2d Session
		H. RES. 1284
		[Report No. 110–720]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Ms. Slaughter, from the
			 Committee on Rules,
			 reported the following resolution; which was referred to the House Calendar and
			 ordered to be printed
		
		RESOLUTION
		Providing for consideration of the Senate
		  amendments to the House amendments to the Senate amendment to the bill (H.R.
		  2642) making appropriations for military construction, the Department of
		  Veterans Affairs, and related agencies for the fiscal year ending September 30,
		  2008, and for other purposes.
	
	
		That upon adoption of this resolution
			 it shall be in order to take from the Speaker's table the bill (H.R. 2642)
			 making appropriations for military construction, the Department of Veterans
			 Affairs, and related agencies for the fiscal year ending September 30, 2008,
			 and for other purposes, with the Senate amendments to the House amendments to
			 the Senate amendment thereto, and to consider in the House, without
			 intervention of any point of order except those arising under clause 10 of rule
			 XXI, a single motion offered by the chairman of the Committee on Appropriations
			 or his designee that the House (1) concur in the Senate amendment to the House
			 amendment numbered 1 and (2) concur in the Senate amendment to the House
			 amendment numbered 2 with the amendment printed in the report of the Committee
			 on Rules accompanying this resolution. The Senate amendments and the motion
			 shall be considered as read. The motion shall be debatable for one hour equally
			 divided and controlled by the chairman and ranking minority member of the
			 Committee on Appropriations. The previous question shall be considered as
			 ordered on the motion to final adoption without intervening motion or demand
			 for division of the question except that the Chair shall divide the question
			 between the dispositions of the two Senate amendments.
		2.During
			 consideration of the motion to concur pursuant to this resolution,
			 notwithstanding the operation of the previous question, the Chair may postpone
			 further consideration of the motion to such time as may be designated by the
			 Speaker.
		3.The
			 chairman of the Committee on Appropriations may insert in the daily issue of
			 the Congressional Record dated June 19, 2008, such material as he may deem
			 explanatory of the motion.
		4.It
			 shall be in order, any rule of the House to the contrary notwithstanding, to
			 consider concurrent resolutions providing for the adjournment of the House and
			 Senate during the month of July.
		
	
		June 19, 2008
		Referred to the House Calendar and ordered to be
		  printed
	
